            Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 1 of 28




 1   C. Moze Cowper (CA Bar No. 326614)
     mcowper@cowperlaw.com
 2   Noel E. Garcia. (CA Bar No. 326831)
     ngarcia@cowperlaw.com
 3   COWPER LAW PC
     10880 Wilshire Boulevard, Suite 1840
 4   Los Angeles, California 90024
 5   Tel.: 877-529-3707

 6   Adam J. Levitt*
     alevitt@dicellolevitt.com
 7   Laura E. Reasons*
     lreasons@dicellolevitt.com
 8   DICELLO LEVITT GUTZLER LLC
     Ten North Dearborn Street, Sixth Floor
 9   Chicago, Illinois 60602
10   Tel.: 312-214-7900

11   Matthew S. Miller*
     mmiller@msmillerlaw.com
12   MATTHEW S. MILLER LLC
     77 West Wacker Drive, Suite 4500
13   Chicago, Illinois 60601
     Tel.: 312-741-1085
14
     * Admitted Pro Hac Vice
15
     Counsel for Plaintiff and the Proposed Class
16
17               IN THE UNITED STATES DISTRICT COURT
18             FOR THE NORTHERN DISTRICT OF CALIFORNIA

19   CLAIRE BRANDMEYER,                       Case No.: 3:20-cv-02886-SK
     individually and on behalf of all
20   others similarly situated,               FIRST AMENDED CLASS ACTION
                                                      COMPLAINT
21
                  Plaintiff,
22
           v.                                    DEMAND FOR JURY TRIAL
23   THE REGENTS OF THE
24   UNIVERSITY OF CALIFORNIA;
     JANET NAPOLITANO, individually
25   and in her capacity as President of
     THE REGENTS OF THE
26   UNIVERSITY OF CALIFORNIA,
27
                  Defendants.
28


                           FIRST AMENDED CLASS ACTION COMPLAINT
                 Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 2 of 28




 1          Plaintiff Claire Brandmeyer (“Plaintiff”), individually and on behalf of all
 2   others similarly situated (the “Class,” as more fully defined below), brings this First
 3   Amended Class Action Complaint against the Regents of the University of
 4   California and Janet Napolitano, the President of the Regents of the University of
 5   California (“Defendants”). Plaintiff makes the following allegations upon personal
 6   knowledge as to her own acts, and upon information and belief, and her attorneys’
 7   investigation, as to all other matters, alleging as follows:
 8                             I.     NATURE OF THE ACTION
 9          1.       Plaintiff brings this action as a class action under Rule 23 of the Federal
10   Rules of Civil Procedure. Plaintiff and the Class are students living in California,
11   the United States, and other countries who paid mandatory fees earmarked for
12   specified services, materials, and facilities for the Spring 2020 academic semester,
13   term, or quarter1 at any of the ten campuses within the University of California
14   system.
15          2.       This action is based on Defendants’ unconstitutional conduct under
16   color of state law. Specifically, Plaintiff brings this action under 42 U.S.C. §1983
17   for Defendants’ violation of the Takings Clause of the United States Constitution’s
18   Fifth Amendment, applicable to the states through the Fourteenth Amendment, and
19   the Due Process Clause of the Fourteenth Amendment.
20          3.       Plaintiff further brings this action for injunctive, declaratory, and
21   equitable relief resulting from Defendants’ illegal, unfair, or deceptive conduct,
22   namely retaining the fees paid by Plaintiff and the other Class members, while
23   ceasing to provide services to Plaintiff and the other Class members for which their
24   fees were paid.
25
26
     1For purposes of this Amended Complaint, “semester” also encompasses “term” or “quarter”
27   and means any academic period for which Plaintiff and the other Class members paid fees but
28   experienced a loss of services because of COVID-19.

                                                   2
                               FIRST AMENDED CLASS ACTION COMPLAINT
                  Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 3 of 28




 1           4.       Plaintiff alleges that she and the other Class members are required to
 2   pay mandatory fees to the University of California each semester. Said fees are
 3   required of all students and are earmarked for specific campus-related purposes each
 4   semester.
 5           5.       Due to the COVID-19 pandemic, all of the University of California
 6   campuses have been effectively closed and Defendants refuse to provide Plaintiff
 7   and the other Class members with refunds of the fees they paid for services,
 8   materials, and facilities for the Spring 2020 semester.
 9           6.       As a result of the foregoing conduct, Plaintiff contends that Defendants
10   have unlawfully seized and are in possession of the proceeds from Plaintiff’s and the
11   other Class members’ payment of the mandatory fees, and that Defendants are
12   illegally withholding this property.
13           7.       Plaintiff, individually and on behalf of the other Class members, further
14   alleges that Defendants took her property and the other Class members’ property for
15   specific purposes and that Defendants have unjustly retained that property, under
16   color of state law, without notice and due process.
17           8.       When directives from University of California, and local, state, and
18   federal governments compelled virtually all of the students enrolled in the University
19   of California system to leave campus to avoid exposure to COVID-19, Defendants
20   did not provide any reimbursement to students for these mandatory fees.
21           9.       Defendants refuse to refund to students, including Plaintiff and the
22   other Class members, the portion of their fees that they paid to cover the cost of
23   certain on-campus services, materials, and facilities which are no longer available
24   them.
25           10.      Defendants’ failure to provide reimbursements for the mandatory fees
26   that Plaintiff and the other Class members paid affects the more than 285,000
27
28

                                                   3
                                FIRST AMENDED CLASS ACTION COMPLAINT
             Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 4 of 28




 1   students who were enrolled and scheduled to attend in-person classes at one of the
 2   ten campuses within the University of California system.
 3         11.    Plaintiff and the other Class members have been harmed by
 4   Defendants’ continued retention of that portion of the mandatory fees that rightly
 5   belongs to them. Plaintiff, therefore, requests that the Court resolve these claims.
 6
                                       II.   PARTIES
 7
 8   A.    Plaintiff
 9         12.    Claire Brandmeyer is a student at UC Davis and a citizen of the State
10   of California. Ms. Brandmeyer paid the cost of fees at UC Davis for the Spring 2020
11   semester. Plaintiff left campus in mid-March of 2020 and has not returned, in
12   accordance with Defendants’ policies and mandates relating to COVID-19. Despite
13   the shutdown of campus and suspension of on-campus activities, Plaintiff has not
14   been provided any refund of any fees that she paid for the Spring 2020 semester.
15   B.    Defendants
16         13.    Regents of the University of California (“University of California”), is
17   formed under and empowered by Article IX, Section 9 of the California Constitution
18   and oversees the ten universities within the University of California system: UC
19   Berkeley, UC Davis, UC Irvine, UCLA, UC Merced, UC Riverside, UC San Diego,
20
     UC San Francisco, UC Santa Barbara, and UC Santa Cruz.
21
           14.    University of California’s official office is in Alameda County,
22
     California, with its principal place of business at 1111 Franklin Street, Oakland,
23
     California 94607.
24
           15.    University of California is a corporate body that can sue and be sued
25
     and has the power to take and hold property in its own name.
26
27
28

                                               4
                            FIRST AMENDED CLASS ACTION COMPLAINT
             Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 5 of 28




 1         16.    Janet Napolitano holds the position of President of the Regents of the
 2   University of California, is empowered by Article IX, Section 9 of the California
 3   Constitution, and oversees the University of California’s ten universities.
 4         17.    According to Regents of the University of California Standing Order
 5   No. 100, “[t]he President shall be the executive head of the University and shall have
 6   full authority and responsibility over the administration of all affairs and operations
 7   of the University . . . ” Defendant Napolitano is thus ultimately responsible for all
 8   policies enacted and enforced at each of the ten universities of the UC System,
 9   including the policy to not refund prepaid mandatory fees as challenged herein.
10         18.    Further, under Regents of the University of California Standing Order
11   No. 100.4(g) Defendant Napolitano, as President of the University of California,
12   “shall fix and determine the amount, conditions, and time of payment of all fees,
13   fines, and deposits to be assessed against students of the University. . . ”
14         19.    At all times alleged in this Complaint, Defendants acted under color of
15   state law.
16
                           III.   JURISDICTION AND VENUE
17
           20.    This Court has original jurisdiction over this action pursuant to 42
18
     U.S.C. § 1983 and 28 U.S.C. §§1331, 1343, 2201, and 2202. This action arises under
19
     the “Takings Clause” of the Fifth Amendment, and the Due Process Clause of the
20
     Fourteenth Amendment.
21
           21.    Supplemental jurisdiction in this court is proper over the ancillary state
22
     law claims under 28 U.S.C. § 1367(a) which provides that “the district courts shall
23
     have supplemental jurisdiction over all other claims that are so related to claims in
24
     the action within such original jurisdiction that they form part of the same case or
25
     controversy.”
26
           22.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1),
27
     because Defendant’s official office is in the judicial district, and pursuant to 28
28

                                                5
                             FIRST AMENDED CLASS ACTION COMPLAINT
              Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 6 of 28




 1   U.S.C.§ 1391(b)(2), because a substantial part of the events or omissions giving rise
 2   to Plaintiff’s claims occurred in this judicial district.
 3
                            IV. FACTUAL ALLEGATIONS
 4
     A.     Plaintiff and the Other Class Members Paid Mandatory Fees for the
 5          Spring 2020 Semester—These Fees Were Earmarked for Facilities and
 6          Services No Longer Available to Them
 7          23.    Plaintiff and the other Class members are all people who paid
 8   Mandatory Fees at one of University of California campuses for the Spring 2020
 9   semester. These fees include, but are not limited to, Student Services Fees, Campus-
10   Based Fees, and Course Materials and Services Fees.
11          24.    Each of the fee categories is earmarked for ongoing expenses connected
12   to campus services, facilities, and materials tangential to and distinct from
13   instructional services, which are funded by tuition and the State’s General Fund.
14          25.    Plaintiff’s mandatory fees at UC Davis for the 2019-2020 academic
15   year, for example, include:
16                 (a)    Campus Expansion Initiative ($595.04);
17                 (b)    Facilities and Campus Enhancements Fee ($450.21);
18                 (c)    Student Services Maintenance Fee/Student Activities and
19                        Services Initiative Fee ($380.90);
20                 (d)    Student Health Services Fee ($163.29)
21                 (e)    Associated Students of UC Davis (ASUCD) Fee ($105);
22                 (f)    Memorial Union Fee ($85.50);
23                 (g)    Student Facilities Safety Fee ($66);
24                 (h)    Unitrans ($58);
25                 (i)    California Aggie Fee ($12.33); and
26
27
28

                                                  6
                             FIRST AMENDED CLASS ACTION COMPLAINT
               Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 7 of 28




 1                  (j)     The Green Initiative Fund (TGIF) Fee ($9).2
 2          26.     Students at University of California campuses also paid the Student
 3   Services Fee, which was approximately $1,128 for the 2019-2020 academic year.3
 4          27.     The fees listed and described in Paragraphs 24 through 26 (above) are
 5   provided by way of example; the total amount of fees for which this action seeks
 6   disgorgement—which may include other fees that are not listed herein but that were
 7   paid by Class members for or on behalf of students at all University of California
 8   campuses and not refunded—will be proven at trial.
 9          28.     Like Plaintiff, the other Class members also paid mandatory fees.4
10          29.     On January 21, 2020, at or around the time these mandatory fees for the
11   Spring 2020 semester became due, the first confirmed case of the coronavirus in the
12   United States was reported in Washington State. Within weeks thereafter, both
13   formal and informal measures were taken across the United States to stem the spread
14   of the disease.
15          30.     In March 2020, several U.S. cities, states, and municipalities began
16   calling for social distancing to slow the spread of COVID-19. Eventually, some
17   cities, states, and municipalities ordered citizens and residents to “shelter-at-home,”
18   effectively requiring them to stay home, other than to receive essential services.
19          31.     Recognizing the severe threat to the population of the State of
20   California, on March 4, 2020, Governor Gavin Newsom issued a Proclamation of a
21   State of Emergency. The March 4, 2020 Proclamation noted that it was imperative
22
23
24   2UC Davis, Cost: Tuition and Fees, How your tuition and fees break down, available at
     https://www.ucdavis.edu/admissions/cost/ (last accessed June 11, 2020).
25
     3 University of California, 2019-20 Tuition and Fee Levels, available at
26   https://www.ucop.edu/operating-budget/_files/fees/201920/2019-20.pdf (last accessed June 11,
     2020).
27   4 For purposes of this action, mandatory fees do not include the cost of tuition or the cost of room

28   and board.

                                                      7
                                FIRST AMENDED CLASS ACTION COMPLAINT
              Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 8 of 28




 1   “to implement measures to mitigate the spread of COVID-19” such that “state and
 2   local health department must use all available preventative measures to combat the
 3   spread of COVID-19.” Following suit, county public health officers across the State
 4   of California began implementing stringent guidelines for COVID-19 community-
 5   wide mitigation strategies.
 6          32.    On March 13, 2020, the surging global pandemic—which at that point
 7   had infected more than 1,000 people in the United States, killing dozens and
 8   contributing to over 118,000 infections and 4,291 deaths worldwide—was declared
 9   a national emergency by President Donald Trump, echoing the World Health
10   Organization’s March 11, 2020 declaration of the disease as a global pandemic.
11          33.    On March 19, 2020, implementing the most stringent methods yet used
12   to prevent further spread of the global pandemic, Governor Newsom issued an
13   executive order effectively requiring that all California citizens not identified as
14   employees of critical infrastructure sectors stay at home, leaving only to obtain
15   access to necessities, and, even then, at all times practicing social distancing by
16   maintaining at least six feet of distance with others.
17          34.    Several weeks later, Congress passed the CARES Act in response to
18   the COVID-19 pandemic, providing the State of California with more than $3.8
19   billion for higher education5 and the University of California system with more than
20   $240 million in aid to cover the costs associated with the COVID-19 disruption.6
21
22
23
24
     5How Much Will States Receive Through the Education Stabilization Fund in the CARES Act?
25   Center on Budget and Policy Priorities (April 3, 2020), https://www.cbpp.org/research/state-
     budget-and-tax/how-much-will-states-receive-through-the-education-stabilization-fund.
26
     6U.S. Dept. of Education, Allocations for section 18004(a)(1) of the CARES Act, available at
27   https://www2.ed.gov/about/offices/list/ope/allocationsforsection18004a1ofcaresact.pdf (last
28   accessed June 11, 2020).

                                                    8
                               FIRST AMENDED CLASS ACTION COMPLAINT
             Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 9 of 28




 1         35.    Students expressed concern that, if they stayed on campus or in student
 2   residence halls, the living conditions would threaten their safety, and expose them
 3   to COVID-19.
 4         36.    These national, state, and local measures caused on campus services at
 5   the ten University of California campuses to grind to a halt, and University of
 6   California officials, including Defendant Napolitano, began issuing various
 7   mandates to students, requiring them to begin taking all classes remotely and, in
 8   most cases, not return to campus, including to their on-campus housing, for the
 9   remainder of the Spring 2020 semester.
10         37.    Specifically, by on or about March 14, 2020, Defendants had
11   announced that because of the global COVID-19 pandemic and mass gathering
12
     guidelines implemented by the California Department of Health, classes at all
13
     University of California campuses would transition from in-person classes to online
14
     classes for the remainder of the Spring 2020 semester. In mid-March, students were
15
     encouraged to move off of their campuses unless they had no other option. All
16
     athletic events and other co-curricular activities were also suspended. Students were
17
     encouraged to return to their homes to complete their coursework online.
18
           38.    Because all classes were moved online, all activities suspended, and
19
20   facilities closed, there was no reason for students to remain on campus if they had

21   other housing available to them and no reason for students who did not live on

22   campus to come to campus as they had always done to attend class. This is
23   particularly so in the face of the dangers, risks, and fear associated with the
24   pandemic. On information and belief, many students chose to leave campus to be
25   closer to their families, or to avoid exposure to COVID-19, and have stayed off
26   campus to comply with directives from University of California, and local, state, and
27   federal governments.
28

                                              9
                            FIRST AMENDED CLASS ACTION COMPLAINT
             Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 10 of 28




 1          39.    Subsequently, on May 22, 2020, at Defendant Napolitano’s leadership
 2   and direction, she and other University of California officials adopted six principles
 3   to govern the responsible reopening of their constituent universities.
 4          40.    According to Defendant Napolitano, “[e]very location will need to meet
 5   these systemwide threshold criteria before ramping up campus operations.” The
 6   standards include a testing plan, a contact tracing plan, and a quarantine and isolation
 7   plan. Campuses will also be expected to have plans in place for physical distancing
 8   and other public health protocols, such as wearing face masks, and be ready to make
 9   rapid adjustments to campus operations if public health conditions warrant the
10   change.7
11          41.    The effect of these COVID-19-related protocols and messaging was
12   that all students—including Plaintiff and the other Class members—were effectively
13   forced to leave campus and were no longer able to make use of campus services and
14   facilities—which, in any event were materially discontinued, if not altogether shut
15   down. For students who remained on campus because they truly had no other safe
16   place to go, facilities were closed and campus services, if available at all, were
17   extremely limited and substantially different than what had been paid for with the
18   mandatory fees.
19   B.     After Compelling Plaintiff and the Other Class Members to Leave
20          Campus, Defendants Seized and Are in Possession of Their Property

21          42.    Notwithstanding the fact that Plaintiff and the other Class members
22   were forced to leave their campuses through no fault of their own, Defendants have
23   not offered them refunds of their mandatory fees, even though they are no longer
24   able to use the services and facilities for which they paid, and even though the
25
26
     7UC Regents Approve Principles To Guide Campus Decisions About Fall Term, available at
27   https://www.universityofcalifornia.edu/news/uc-regents-approve-principles-guide-campus-
28   decisions-about-fall-term (last accessed June 11, 2020).

                                                 10
                             FIRST AMENDED CLASS ACTION COMPLAINT
             Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 11 of 28




 1   University of California’s constituent universities are no longer providing those
 2   campus services and facilities.
 3          43.    The resulting impact from the COVID-19 pandemic to the economy—
 4   and individual students’ and/or their families’ wallets—cannot be understated.8
 5   Rather than acknowledge the difficult financial stresses that COVID-19 has placed
 6   on students and their families, Defendants seek to unjustly enrich the University of
 7   California system by seizing and retaining fees paid by students and their families.
 8          44.    Despite the constructive eviction of students from campus for the
 9   remainder of the Spring 2020 semester and ending all campus activities for at least
10   that same time period, Defendants have not mandated that the universities refund
11   students for their mandatory fees—charges paid solely to cover the cost of certain
12   on-campus services, facilities, and materials which are no longer available to
13   students. Instead, Defendants perpetuated a practice and policy whereby the
14   universities retained the money for their own benefit.
15          45.    As soon as Defendants announced that classes were moving online and
16   campuses were effectively closing for the remainder of the Spring 2020 session, the
17   mandatory fees should have been promptly returned to Plaintiff and the other Class
18   members and are now, effectively, held by Defendants for the benefit of the
19   University of California system rather than for the students’ benefit, as intended.
20          46.    Defendants have seized and retained the value of monies paid by
21   Plaintiff and the other Class members for the mandatory fees, while no longer being
22   in a position to provide the services or access to the facilities for which those fees
23
24
25   8 George Avalos, Coronavirus Unemployment: California Jobless Claims Top 4 Million, Funds
     Are Running Dry (May 5, 2020), https://www.mercurynews.com/2020/05/04/coronavirus-
26   unemployment-california-jobless-claims-top-4-million-funds-run-dry-exhaust-deplete-economy-
     job-layoff-tech/ (“Unemployment claims in California have jumped past the 4 million mark in
27   seven weeks, a grim coronavirus-linked surge that has left the state government fund set up to
28   finance the payment of jobless benefits ‘very close’ to depletion”).

                                                   11
                              FIRST AMENDED CLASS ACTION COMPLAINT
             Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 12 of 28




 1   were paid. This refusal comes despite the fact that students have demanded the
 2   return of the unused portions of the mandatory fees that they paid through a number
 3   of channels, including through online forums.9
 4          47.    In addition, students and/or their families have contacted University of
 5   California officials directly and/or left comments on online forums requesting
 6   refunds, all to no avail.
 7          48.    Despite these demands, Defendants have stood by their unlawful policy
 8   of refusing to make fee refunds to Plaintiff and the other Class members.
 9          49.    Through this lawsuit, Plaintiff seeks—individually and on behalf of the
10   other Class members—an order requiring that Defendants return to the students the
11   pro-rated, unused portion of fees, proportionate to the amount of time that remained
12   in the Spring 2020 semester when classes moved online and campus services ceased
13   being provided. These amounts must be fully disgorged and returned to Plaintiff
14   and the other Class members. It is inequitable, unfair, and illegal for Defendants to
15   retain these funds.
16   C.     Plaintiff and the Other Class Members have a Constitutionally
17          Protected Common Law Property Right in the Fees They Paid for
18          Services and Facilities No Longer Available to Them
            50.    The Takings Clause of the Fifth Amendment, through the Fourteenth
19
     Amendment, prohibits states from taking private property for public use without just
20
     compensation.
21
            51.    Core common law property rights that predate the Constitution are
22
     protected by the Takings Clause.
23
24
25
26   9See, e.g., Change.org Petition, Demand for UC Berkeley Partial Fee Reimbursement,
     https://www.change.org/p/demand-for-uc-berkeley-fee-reimbursement-tuition-adj-parking-costs-
27   campus-student-fees-class-pass-documentation-fees (over 3,500 individuals have signed as of
28   April 27, 2020).

                                                  12
                              FIRST AMENDED CLASS ACTION COMPLAINT
               Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 13 of 28




 1           52.    The common law for more than 250 years has recognized the property
 2   right that an owner of funds held in an account managed by another.
 3           53.    The common law rule is that when monies are paid in anticipation of
 4   receiving some service, but circumstances thereafter render it impossible for those
 5   services to be provided, the recipient is precluded from unjustly enriching
 6   themselves by seizing and retaining the proceeds.
 7           54.    Based on these common law rules protected by the Constitution,
 8   Plaintiff and the other Class members have a protected property right in all sums that
 9   they paid to the University of California system for which they received nothing in
10   return.
11           55.    No statute, rule, or practice could authorize Defendants to withhold that
12   property from Plaintiff and the other Class members without violating the Takings
13   Clause of the Fifth Amendment.
14           56.    Recognizing Plaintiff’s and the other Class members’ property interest
15   in these funds, on March 25, 2020, at Defendants’ direction, University of California
16   officials circulated correspondence to the ten university Chancellors acknowledging
17   that these mandatory fees are refundable but, in that same breath, asserted that there
18   is “no expectation on the part of the Office of the President” that campuses will do
19   so.10
20
21
     10 The March 25, 2020 letter further reads, “[o]ther miscellaneous campus charges are assessed
22
     to students on an individual basis to provide access to a particular service, program, or facility.
23   Examples of such charges include miscellaneous student fees (e.g., user fees) and deposits,
     course materials and services fees, and administrative service charges and penalties. Campuses
24   similarly have discretion in determining whether an adjustment to such miscellaneous charges
25   (e.g., a reduction in the amount assessed or a pro-rated refund of the charge) is appropriate,
     considering among other factors the degree to which students subject to the charge will have
26   reduced access to the associated service, program, or facility during a period of curtailed campus
     operations.” https://ehs.ucr.edu/sites/g/files/rcwecm1061/files/2020-
27   03/032520_Letter%20re%20Assessment%20of%20Tuition%20and%20Fees%20During%20CO
28   VID-19%20CRISIS.pdf.

                                                     13
                                FIRST AMENDED CLASS ACTION COMPLAINT
             Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 14 of 28




 1         57.    Plaintiff’s and the other Class members’ property remains in
 2   Defendants’ possession and can readily be returned to them by Defendants directing
 3   the return of those funds.
 4         58.    Plaintiff has never made a knowing and voluntary waiver of her
 5   constitutional right under the Fifth Amendment to the United States to be paid just
 6   compensation for the taking of her property right in those funds.
 7   D.    Defendant’s Decision to Seize Plaintiff’s and the Other Class Members’
 8         Property Lacked Notice and Due Process

 9         59.    When Defendants elected to seize Plaintiff’s and the other Class
10   members’ property under the color of state law, they did so without notice or due
11   process.The only known communication from Defendants to the various universities
12   concerning the mandatory fees is the aforementioned March 25, 2020 letter
13   acknowledging the fees are refundable but providing no criteria by which the fees
14   are to be refunded, no requirement that the students are be notified of the refundable
15   nature of these fees, and no mechanism by which claimants may seek a refund.
16         60.    Devoid of guidance and proper notice, the above communication failed
17   to meet due process standards set forth in the California and United States
18   Constitutions.
19         61.    Defendants are obligated to uphold the California and United States
20   Constitutions. Plaintiff alleges that seizure of the mandatory fees without notice and
21   due process of a citizen’s property by appointed officers of the government, such as
22   Defendants, is a gross violation of the law and repugnant to our form of government.
23         62.    Specifically, Plaintiff, individually and on behalf of the other Class
24   members, alleges that Defendants’ conduct violated the California Constitution,
25   Article I, §§ 7, 19, and 20, and the United States Constitution’s Fifth and Fourteenth
26   Amendments, the latter of which states that no state shall “deprive any person of
27   life, liberty, or property without due process of law” (emphasis added).
28

                                              14
                            FIRST AMENDED CLASS ACTION COMPLAINT
             Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 15 of 28




 1          63.    Defendants have no authority, either under the color of Article IX,
 2   Section 9 of the California Constitution or otherwise, to seize property that rightfully
 3   belongs to another. See Taylor v. Westly, 402 F.3d 924 (9th Cir. 2005); Suever v.
 4   Connell, 439 F.3d 1142 (9th Cir. 2006); Fowler v. Guerin, 899 F.3d 1112 (9th Cir.
 5   2018), reh’g en banc denied, 918 F.3d 644 (9th Cir. 2019), cert. denied, Guerin v.
 6   Fowler, No. 18-1545 (U.S., Oct. 15, 2019).
 7          64.    Consequently, Defendants, under the color of state law, have seized and
 8   retained property that is beyond their statutory and constitutional authority. These
 9   actions are ultra vires and unconstitutional.
10
                           V.      CLASS ACTION ALLEGATIONS
11
            65.    Plaintiff brings this action individually and, pursuant to Fed. R. Civ. P.
12
     23(a), (b)(1) (b)(2), (b)(3), and/or (c)(4) for equitable relief and disgorgement on
13
     behalf of the Class, defined as:
14
15          All people who paid fees for or on behalf of themselves or other
16          students enrolled in classes at any University of California campus for
            the Spring 2020 semester, including students and/or their families or
17          guardians who paid fees (the “Class”).
18
19          66.    Excluded from the Class are the University of California Board of
20   Regents and any of its respective members, affiliates, parents, subsidiaries, officers,
21   directors, employees (other than students who also work part-time for one of the
22   constituent universities), successors, or assigns; the judicial officers, and their
23   immediate family members; and Court staff assigned to this case. Plaintiff reserves
24   the right to modify or amend the Class definitions, as appropriate, during the course
25   of this litigation.
26          67.    This action has been brought and may properly be maintained on behalf
27   of the Class proposed herein under the criteria of Rule 23 of the Federal Rules of
28   Civil Procedure.

                                                 15
                                FIRST AMENDED CLASS ACTION COMPLAINT
             Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 16 of 28




 1         68.    Numerosity—Federal Rule of Civil Procedure 23(a)(1). The Class
 2   members are so numerous and geographically dispersed that individual joinder of all
 3   Class members is impracticable. The precise number of Class members is unknown
 4   to Plaintiff, but may be ascertained from Defendant’s records and, based upon
 5   publicly available information, is presumed to be not less than 285,000 people. Class
 6   members may be notified of the pendency of this action by recognized, Court-
 7   approved notice dissemination methods, which may include U.S. Mail, electronic
 8   mail, Internet postings, and/or published notice.
 9         69.    Commonality—Federal         Rule       of   Civil   Procedure   23(a)(2);
10   Predominance—Federal Rule of Civil Procedure 23(b)(3). This action involves
11   questions of law and fact common to the Class, which predominate over any
12   individual questions, including, without limitation:
13                a.    Whether Defendants engaged in the conduct alleged herein;
14                b.    Whether Plaintiff and the other Class members have a common
15                      law property right to the prepaid mandatory fees;
16                c.    Whether     Defendants     complied      with   the   Constitutional
17                      requirements for seizing and retaining Plaintiff’s and the other
18                      Class members’ property without providing the services that the
19                      fees were intended to cover;
20                d.    Whether Defendants afforded Plaintiff and the other Class
21                      members notice and due process before seizing and retaining
22                      their property;
23                e.    Whether University of California breached its contracts with
24                      Plaintiff and the other Class members by retaining fees without
25                      providing the services which the fees were intended to cover;
26
27
28

                                              16
                            FIRST AMENDED CLASS ACTION COMPLAINT
            Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 17 of 28




 1                f.    Whether University of California was unjustly enriched by
 2                      retaining fees of Plaintiff and the other Class members without
 3                      providing the services that the fees were intended to cover;
 4                g.    Whether University of California committed conversion by
 5                      retaining fees of Plaintiff and the other Class members without
 6                      providing the services that the fees were intended to cover;
 7                h.    Whether certification of the Class is appropriate under Fed. R.
 8                      Civ. P. 23;
 9                i.    Whether Plaintiff and the other Class members are entitled to
10                      prospective declaratory, equitable, or injunctive relief, and/or
11                      other relief; and
12                j.    The appropriate remedy for Plaintiff and the other Class
13                      members.
14         70.    Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s
15   claims are typical of the other Class members’ claims because Plaintiff and the other
16   Class members each paid for fees associated with the Spring 2020 semester at one
17   of the University of California campuses but were not provided the services or access
18   to the facilities that those fees were meant to cover, nor were they reimbursed
19   therefor. Plaintiff and the other Class members each suffered harm—namely,
20   Defendants retaining their fees and monies paid—as a direct and proximate result of
21   the same wrongful conduct in which Defendants engaged under the color of state
22   law. Plaintiff’s claims arise from the same practices and course of conduct that give
23   rise to the other Class members’ claims.
24         71.    Adequacy of Representation—Federal Rule of Civil Procedure
25   23(a)(4). Plaintiff is an adequate Class representative because her interests do not
26   conflict with the interests of the other Class members who she seeks to represent,
27   Plaintiff has retained counsel competent and experienced in complex class action
28

                                                17
                            FIRST AMENDED CLASS ACTION COMPLAINT
             Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 18 of 28




 1   litigation, and Plaintiff intends to prosecute this action vigorously. Class members’
 2   interests will be fairly and adequately protected by Plaintiff and her counsel.
 3          72.    Risk of Inconsistent or Varying Adjudications—Federal Rule of
 4   Civil Procedure 23(b)(1)(A). Because Defendants’ duties to comply with the
 5   Constitution apply equally to all Class members, the prosecution of separate actions
 6   by individual class members would create a risk of inconsistent or varying
 7   adjudications which would establish incompatible standards of conduct for
 8   Defendants.
 9          73.    Declaratory and Injunctive Relief—Federal Rule of Civil
10   Procedure 23(b)(2). Defendants have acted or refused to act on grounds generally
11   applicable to Plaintiff and the other Class members, thereby making appropriate final
12   injunctive relief and declaratory relief, as described below, with respect to the Class
13   as a whole.
14          74.    Certification of Specific Issues—Federal Rule of Civil Procedure
15   23(c)(4). To the extent a class does not meet the requirements of Rules 23(b)(1),
16   (b)(2), or (b)(3), Plaintiff seeks the certification of issues that will drive the litigation
17   toward resolution.
18          75.    Superiority—Federal Rule of Civil Procedure 23(b)(3). A class
19   action is superior to any other available means for the fair and efficient adjudication
20   of this controversy, and no unusual difficulties are likely to be encountered in the
21   management of this action as a class action. The detriment suffered by Plaintiff and
22   each of the other Class members is relatively small compared to the burden and
23   expense that would be required to individually litigate their claims against
24   Defendants, so it would be impracticable for Class members to individually seek
25   relief for Defendants’ wrongful conduct.           Even if the Class members could
26   individually pursue their claims against Defendants, such an approach would pose a
27   crushing burden for the court system. Individualized litigation creates a potential
28

                                                  18
                              FIRST AMENDED CLASS ACTION COMPLAINT
             Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 19 of 28




 1   for inconsistent or contradictory judgments and increases the delay and expense to
 2   all parties and the court system. By contrast, the class action device presents far
 3   fewer management difficulties, and provides the benefits of single adjudication,
 4   economy of scale, and comprehensive supervision by a single court.
 5
                                  VI.     CLAIMS ALLEGED
 6
                                FIRST CLAIM FOR RELIEF
 7
                                        Declaratory Relief
 8
                           Plaintiff and the Other Class Members
 9
           76.    Plaintiff repeats and realleges the allegations in Paragraphs 1-76,
10
     above, as if fully alleged herein.
11
           77.    Plaintiff brings this claim individually and on behalf of the other Class
12
     members.
13
           78.    A real and actual controversy exists between Plaintiff and Defendants
14
     concerning Defendants’ authority under the Constitutional provisions that guide
15
     their office. Specifically, Plaintiff requires a declaration as to:
16
                  (a)    Whether Plaintiff and the other Class members have a common
17
                         law property interest in the mandatory fees they paid for the
18
                         Spring 2020 Semester; and
19
                  (b)    Whether Defendants unlawfully seized and retained Plaintiff’s
20
                         and the other Class members’ property interest in the mandatory
21
                         fees without notice and due process, in violation of the California
22
                         Constitution, Article I, §§ 7, 19, and 20, and the United States
23
                         Constitution, Fifth and Fourteenth Amendments.
24
           79.    The dispute between Plaintiff, individually and on behalf of the other
25
     Class members, and Defendants is actual and concrete, and involves a significant
26
     burden unilaterally imposed upon Plaintiff and the other Class members, based on
27
     the loss of their property without receiving anything in return.
28

                                                19
                             FIRST AMENDED CLASS ACTION COMPLAINT
             Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 20 of 28




 1         80.       A determination of the parties’ rights and duties is necessary and proper
 2   at this time so that Plaintiff, individually and on behalf of the other Class members,
 3   may ascertain their rights, and establish, as a matter of law, that Defendants have
 4   violated their obligations and duties under the above laws such that, based on any
 5   one of the above-described violations, Plaintiff and the other Class members are
 6   entitled to the disgorgement and return of either their payment of the mandatory fees
 7   or the return of the reasonable value thereof.
 8                              SECOND CLAIM FOR RELIEF
 9                                 Violation of 42 U.S.C. § 1983
10                            Takings and Procedural Due Process
11                           Plaintiff and the Other Class Members
12         81.       Plaintiff repeats and realleges the allegations in Paragraphs 1-76,
13   above, as if fully set forth herein.
14         82.       Plaintiff brings this claim individually and on behalf of the other Class
15   members.
16         83.       The Due Process Clause of the United States Constitution prohibits the
17   State of California and the governmental agencies that it forms, such as the
18   University of California system, from depriving citizens of a protected property
19   interest without due process of law.
20         84.       Plaintiff and each of the other Class members had a constitutionally
21   protected property interest in the mandatory fees for the Spring 2020 semester which
22   were earmarked for services and facilities that were not available to them, due to the
23   COVID-19 pandemic.
24         85.       Defendants took action affecting Plaintiff’s and the other Class
25   members’ Constitutionally protected property interest by seizing and retaining the
26   proceeds from Plaintiff’s and the other Class members’ payment of the mandatory
27   student fees.
28

                                                 20
                               FIRST AMENDED CLASS ACTION COMPLAINT
              Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 21 of 28




 1          86.    Defendants deprived Plaintiff and the other Class members of their
 2   protected property interests without due process of law by:
 3                 (a)     Failing to provide timely notice to Plaintiff and the other Class
 4                         members, whose identity and contact information Defendants
 5                         either knew, or by the exercise or reasonable diligence should
 6                         have known, of the refundable nature of the mandatory student
 7                         fees;
 8                 (b)     Failing to design and implement criteria by which the mandatory
 9                         fees can be refunded to Plaintiff and the other Class members in
10                         light of the shuttering of virtually all on-campus activities due to
11                         the COVID-19 pandemic; and
12                 (c)     Failing to design and implement a mechanism by which Plaintiff
13                         and the other Class members can obtain a refund of the
14                         mandatory fees in light of the shuttering of virtually all on-
15                         campus activities due to the COVID-19 pandemic.
16          87.    Defendants’ failure to comply with the requirements of the Due Process
17   Clause of the United States Constitution in the manners outlined above has resulted
18   in substantial detriment to Plaintiff and the other Class members.
19          88.    Moreover, pursuant to the Takings Clause of the Fifth Amendment,
20   “private property [shall not] be taken for public use, without just compensation.”11
21          89.    Defendants violated the Takings Clause in the Fifth Amendment,
22   applied through the Fourteenth Amendment, by failing to return to Plaintiff and the
23
24
25
     11Although originally intended as a limitation only on the federal government, see Barron v.
26   Mayor & City Council of Baltimore, 32 U.S. (7 Pet.) 243, 250-51, 8 L. Ed. 672 (1833), the
     Takings Clause has long been held to apply to the States through the Due Process Clause of the
27   Fourteenth Amendment. See Chicago, Burlington & Quincy R.R. Co. v. Chicago, 166 U.S. 226,
28   239, 41 L. Ed. 979, 17 S. Ct. 581 (1897).

                                                   21
                               FIRST AMENDED CLASS ACTION COMPLAINT
                Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 22 of 28




 1   other Class members that portion of the mandatory fees for which they received no
 2   benefit.
 3         90.      Neither Plaintiff nor the other Class members have made a knowing
 4   and voluntary waiver of their constitutional right under the Fifth Amendment to the
 5   United States to be paid just compensation for the taking of their property right in
 6   those funds.
 7         91.      Plaintiff and the Class are entitled to just and reasonable compensation
 8   for the taking of their property.
 9                              THIRD CLAIM FOR RELIEF
10                                       Breach of Contract
11                          Plaintiff and the Other Class Members
12         92.      Plaintiff repeats and realleges the allegations in Paragraphs 1-76,
13   above, as if fully alleged herein.
14         93.      Plaintiff brings this claim individually and on behalf of the other Class
15   members.
16         94.      Plaintiff and the other Class members entered into contractual
17   agreements with Defendant University of California which provided that Plaintiff
18   and the other Class members would pay fees for or on behalf of students, and in
19   exchange, Defendant University of California would provide services to students.
20         95.      Defendant Napolitano, as President of Defendant University of
21   California, had exclusive authority over the amount, conditions, and time of payment
22   of all fees to be assessed against students of the University.
23         96.      Plaintiff and the other Class members fulfilled their end of the bargain
24   to Defendants when they paid the fees for the Spring 2020 semester.
25         97.      Defendants breached their contracts with Plaintiff and the other Class
26   members when they moved classes online, cancelled on-campus events and
27   activities, and stopped providing services for which the fees were intended to pay.
28

                                                 22
                              FIRST AMENDED CLASS ACTION COMPLAINT
             Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 23 of 28




 1         98.    Even if performance was excused, Defendants cannot retain funds for
 2   services they will not and cannot provide.
 3         99.    Defendants retained monies paid by and which belong to Plaintiff and
 4   the other Class members, without providing them the benefit of their bargain.
 5                            FOURTH CLAIM FOR RELIEF
 6                                    Unjust Enrichment
 7                         Plaintiff and the Other Class Members
 8         100. Plaintiff repeats and realleges the allegations in Paragraphs 1-76,
 9   above, as if fully alleged herein.
10         101. Plaintiff brings this claim individually and on behalf of the other Class
11   members and in the alternative to the breach of contract claim brought on behalf of
12   Plaintiff and the other Class members.
13         102. Defendants have received a benefit at the expense of Plaintiff and the
14   other Class members to which they are not entitled. Plaintiff and the other Class
15   members paid fees possessed and controlled by Defendants and did not receive the
16   full benefit of their bargain, while Defendants continue to retain those fees.
17         103. Plaintiff and the other Class members paid fees for or on behalf of
18   students, which were intended to cover services for the Spring 2020 semester. In
19   exchange, students were entitled to receive those services for the entire semester.
20         104. Defendants moved classes online, cancelled on-campus events and
21   activities, and stopped providing the services the fees were intended to cover.
22         105. Defendants have been unjustly enriched by retaining the fees paid by
23   Plaintiff and the other Class members while not providing services for which those
24   fees were paid. Equity requires Defendants to return to Plaintiff and the other Class
25   members that portion of the mandatory fees for which they received no benefit.
26
27
28

                                               23
                             FIRST AMENDED CLASS ACTION COMPLAINT
             Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 24 of 28




 1                                 FIFTH CLAIM FOR RELIEF
 2                                          Conversion
 3                             Plaintiff and the Other Class Members
 4         106. Plaintiff repeats and realleges the allegations in Paragraphs 1-76 above,
 5   as if fully alleged herein.
 6         107. Plaintiff brings this claim individually and on behalf of the other Class
 7   members.
 8         108. Plaintiff and the other Class members have a right to the services that
 9   were supposed to be provided in exchange for their payments of the mandatory fees
10   possessed and controlled by Defendants.
11         109. Defendants intentionally interfered with the property rights of Plaintiff
12   and the other Class members when they moved all classes to an online learning
13   format, cancelled on-campus events and activities, and discontinued services for
14   which the fees were intended to pay, while retaining the mandatory fees.
15         110. Class members demanded the return of that portion of the Spring 2020
16   semester mandatory fees for which they received no benefits.
17         111. Defendants’ retention of the mandatory fees paid by Plaintiff and the
18   other Class members without providing the services for which they paid, deprived
19   Plaintiff and the other Class members of the benefits for which the fees were paid.
20         112. This interference with the services for which Plaintiff and the other
21   Class members paid, harmed Plaintiff and the other Class members in that
22   Defendants have seized and retained monies that rightfully belong to Plaintiff and
23   the other Class members.
24         113. Plaintiff and the other Class members are entitled to the return of their
25   property interest in the mandatory fees paid for the Spring 2020 semester.
26
27
28

                                               24
                             FIRST AMENDED CLASS ACTION COMPLAINT
             Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 25 of 28




 1                             SIXTH CLAIM FOR RELIEF
 2                                        Injunction
 3                         Plaintiff and the Other Class Members
 4         114. Plaintiff repeats and realleges the allegations in Paragraphs 1-76,
 5   above, as if fully alleged herein.
 6         115. Plaintiff brings this claim individually and on behalf of the other Class
 7   members.
 8         116. Plaintiff and the other Class members have no plain, adequate, or
 9   speedy remedy at law, and will suffer significant, permanent, and irreparable harm
10   unless the Court issues preliminary and permanent injunctive relief ordering
11   Defendants to comply with the law, as set forth above, and to return to Plaintiff and
12   the other Class members that portion of the mandatory fees for which they received
13   no benefit.
14                           SEVENTH CLAIM FOR RELIEF
15                           Attorney Fees and Common Fund
16                         Plaintiff and the Other Class Members
17         117. Plaintiff repeats and realleges the allegations in Paragraphs 1-76,
18   above, as if fully alleged herein.
19         118. Plaintiff, in acting as representative for the other members of the
20   proposed Class, will, by her success in this litigation, create a common fund
21   consisting of all monies improperly received from the improper acquisition and
22   retention of the mandatory student fees without notice and due process that must
23   necessarily be refunded by Defendants to the other Class members.
24         119. In creating such a fund, Plaintiff is acting in good faith on behalf of
25   herself and the other Class members and is entitled to be paid for her legal expense
26   in bringing and prosecuting this action under the common fund doctrine and 42
27   U.S.C. § 1988.
28

                                              25
                             FIRST AMENDED CLASS ACTION COMPLAINT
            Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 26 of 28




 1         120. This Court has equitable power to order the payment by Defendants of
 2   Plaintiff’s legal expense from any funds held by and disgorged from Defendants, or
 3   from the common fund thus created.
 4
                             VII. REQUEST FOR RELIEF
 5
           Plaintiff, individually and on behalf of the other Class members, respectfully
 6
     requests that the Court enter judgment in her favor and against Defendants as
 7
     follows:
 8
           a.    Certifying the Class as requested herein, designating Plaintiff as class
 9
                 representative, and appointing Plaintiff’s undersigned counsel as Class
10
                 Counsel;
11
           b.    Declaring that Plaintiff and the other Class members have a common
12
                 law property interest in that portion of the prepaid mandatory fees for
13
                 which they received no benefit;
14
           c.    Declaring that Defendant seized and retained Plaintiff’s and the other
15
                 Class members’ property interest in the mandatory fees without notice
16
                 and due process in violation of the California Constitution, Article I, §§
17
                 7, 19, and 20, and the United States Constitution, Fifth and Fourteenth
18
                 Amendments;
19
           d.    Declaring that Defendant is financially responsible for notifying the
20
                 Class members of the pendency of this suit;
21
           e.    Granting restitution and disgorgement of Plaintiff’s and the other Class
22
                 members’ property to them, in the form of an order requiring
23
                 Defendants to refund the mandatory fees taken from Plaintiff and the
24
                 other Class members that Defendants obtained by engaging in conduct
25
                 that violates the State and Federal Constitutions;
26
27
28

                                              26
                            FIRST AMENDED CLASS ACTION COMPLAINT
               Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 27 of 28




 1        f.       Entering a permanent injunction restraining Defendants from engaging
 2                 in future unlawful and/or improper seizures of the students’ money, as
 3                 alleged in this Amended Complaint;
 4        g.       Awarding statutory relief, to the maximum extent allowed, on the bases
 5                 to be proven at trial;
 6        h.       Awarding Plaintiff her reasonable attorneys’ fees, costs, and expenses;
 7                 and
 8        i.       Awarding such other and further relief as may be just and proper.
 9
                              VIII. JURY TRIAL DEMANDED
10
          Plaintiff demands a trial by jury on all causes of action so triable.
11
12
     Dated: June 11, 2020                   /s/ C. Moze Cowper
13
                                            COWPER LAW PC
14                                          C. Moze Cowper
                                            Noel E. Garcia
15                                          10880 Wilshire Boulevard, Suite 1840
                                            Los Angeles, California 90024
16                                          Tel.: 877-529-3707
17                                          DICELLO LEVITT GUTZLER LLC
                                            Adam J. Levitt*
18                                          Laura E. Reasons*
19                                          Ten North Dearborn Street, Sixth Floor
                                            Chicago, Illinois 60602
20                                          Tel.: 312-214-7900

21                                          MATTHEW S. MILLER LLC
                                            Matthew S. Miller*
22                                          77 West Wacker Drive, Suite 4500
                                            Chicago, Illinois 60601
23                                          Tel.: 312-741-1085
24                                          *Admitted Pro Hac Vice
25                                          Counsel for Plaintiff and Proposed Class
26
27
28

                                              27
                             FIRST AMENDED CLASS ACTION COMPLAINT
             Case 3:20-cv-02886-SK Document 27 Filed 06/11/20 Page 28 of 28




 1                             CERTIFICATE OF SERVICE
 2         I hereby certify that on the 11th day of June 2020, I electronically filed the
 3   foregoing document with the clerk of the court for the U.S. District Court, Northern
 4   District of California, San Francisco Division, using the electronic case filing system
 5   of the court. The electronic case filing system sent a “Notice of Electronic Filing” to
 6   the attorneys of record who have consented in writing to accept this Notice as service
 7   of this document by electronic means.
 8
 9   Dated: June 11, 2020                           /s/ C. Moze Cowper
                                                    C. Moze Cowper, Esq.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               28
                            FIRST AMENDED CLASS ACTION COMPLAINT
